[J-8-2018] [MO: Baer, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


 ANTHONY M. RUFO AND TR GETZ, LP                :   No. 22 EAP 2017
                                                :
                                                :   Appeal from the Order of
               v.                               :   Commonwealth Court entered on
                                                :   12/22/2016 at No. 2735 CD 2015
                                                :   (reargument denied 02/17/2017)
 BOARD OF LICENSE AND INSPECTION                :   affirming the Order entered on
 REVIEW AND CITY OF PHILADELPHIA                :   09/22/2015 by the Court of Common
                                                :   Pleas, Philadelphia County, Civil
                                                :   Division at No. 3768 October Term
 APPEAL OF: THE CITY OF                         :   2014.
 PHILADELPHIA                                   :
                                                :   ARGUED: May 16, 2018


                                  CONCURRING OPINION


JUSTICE WECHT                                            DECIDED: September 13, 2018
       I join the Majority Opinion in full.

       I write separately because, although the Majority applies the operative

constitutional standard, see Majority Opinion at 11 (citing Lutz v. Armour, 151 A.2d 108,

110 (Pa. 1959)) (“[T]o pass constitutional muster, the Code, and the provisions therein,

‘must not be unreasonable, unduly oppressive or patently beyond the necessities of the

case, and the means which it employs must have a real and substantial relation to the

objects sought to be attained.’”), I believe that this Court should abandon that test and

embrace the more deferential federal standard. See Shoul v. Pa., Dep't of Transp.,

Bureau of Driver Licensing, 173 A.3d 669, 690 (Pa. 2017) (Wecht, J., Concurring) (citing

Williamson v. Lee Optical of Oklahoma Inc., 348 U.S. 483, 487-88 (1955), for the

proposition that, under rational basis scrutiny, “[a] law need not be in every respect

logically consistent with its aims to be constitutional. It is enough that there is an evil at
hand for correction, and that it might be thought that the particular legislative measure

was a rational way to correct it.”); City of Phila. v. Lerner, 151 A.3d 1020, 1024 (Pa. 2016).




                                [J-8-2018] [MO: Baer, J.] - 2